Pursuant to Ind.Appellate Rule 65(D),
 this Memorandum Decision shall not be
 regarded as precedent or cited before any
 court except for the purpose of
 establishing the defense of res judicata,
 collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                              ATTORNEYS FOR APPELLEE:

BRYAN E. BARRETT                                     GREGORY F. ZOELLER
Rush County Public Defender’s Office                 Attorney General of Indiana
Rushville, Indiana
                                                     NICOLE M. SCHUSTER
                                                     Deputy Attorney General
                                                     Indianapolis, Indiana
                                                                                      FILED
                                                                                   Sep 28 2012, 9:18 am

                                IN THE                                                     CLERK
                                                                                         of the supreme court,
                      COURT OF APPEALS OF INDIANA                                        court of appeals and
                                                                                                tax court




MICHAEL SOPHER,                                      )
                                                     )
       Appellant-Defendant,                          )
                                                     )
                vs.                                  )        No. 70A01-1203-CR-133
                                                     )
STATE OF INDIANA,                                    )
                                                     )
       Appellee-Plaintiff.                           )


                         APPEAL FROM THE RUSH CIRCUIT COURT
                            The Honorable David E. Northam, Judge
                                Cause No. 70C01-1108-FB-502


                                         September 28, 2012

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

FRIEDLANDER, Judge
       Michael Sopher pleaded guilty pursuant to a plea agreement to class C felony child

molesting. The trial court imposed an eight-year executed sentence. Sopher challenges the

sentence, presenting the following restated issues for review:

       1.     Did the trial court err in finding improper aggravating circumstances
              and misdemeanor-weighing the mitigating circumstances?

       2.     Did the trial court impose a sentence that is inappropriate in light of the
              nature of the offense and the character of the offender?

       We affirm.

       The facts favorable to the conviction are that on August 9, 2011, Sopher was visiting a

home with his mother. The owners of the home had a daughter, five-year-old B.M. At some

point, Sopher went upstairs and began looking at pornographic websites on a computer.

Defendant had pulled down his pants and was masturbating when B.M came into the room.

He told her to touch his erect penis, which she did. Sopher was eighteen years old at the

time. He knew B.M. was five years old because he had been a guest at her most recent

birthday party.

       In connection with this incident, the State charged Sopher with class C felony child

molesting, class B felony criminal deviate conduct, and class D felony sexual battery.

Sopher and the State entered into a written plea agreement by which Sopher agreed to plead

guilty to class C felony child molesting in exchange for the State’s agreement to dismiss the

other two charges and an unrelated, pending case for driving while suspended. Pursuant to

the agreement, sentencing was left to the trial court’s discretion.

       A sentencing hearing was conducted at which Sopher apologized for his actions. He

informed the court he had very limited reading and writing skills. He also claimed that he

                                               2
had been diagnosed with ADD and ADHD, but had not received treatment for the latter

conditions. The evidence indicated that Sopher was unemployed and drawing disability

benefits. At the conclusion of the hearing, the trial court found two mitigating factors:

Sopher’s remorse and his guilty plea. With respect to the latter, however, the court noted that

Sopher had received a benefit from entering into the plea agreement. The court noted that he

had no adult criminal history, but observed that this “may have something to do with … his

young age.” Transcript at 51.

       The trial court found as aggravating circumstances that Sopher had made threats to

B.M. to coerce her silence and noted that those threats were brought to the court’s attention

in letters written to the court by several members of B.M.’s family in anticipation of

sentencing. According to B.M.’s great-aunt, those threats included that he would “do it to

her again when she is 10.” Exhibit Index, Exhibit 1. The court also cited Sopher’s “extensive

juvenile record”, but stressed that it would not consider status juvenile offenses such as

curfew violations and runaway. Transcript at 51. The court expressly did not consider the

victim’s age or the results of a risk-assessment test that indicated Sopher presented a low risk

of reoffending. The trial court sentenced B.M. to eight years imprisonment, the maximum

allowable sentence for a class C felony.

                                              1.

       Sopher contends the trial court erred in finding improper aggravating circumstances

and in failing to accord sufficient weight to the mitigating circumstances properly found by

the court. “[S]entencing is principally a discretionary function in which the trial court’s

judgment should receive considerable deference.” Cardwell v. State, 895 N.E.2d 1219, 1222

                                               3
(Ind. 2008). The trial court must enter a sentencing statement that includes its reasons for

imposing a particular sentence. Anglemyer v. State, 868 N.E.2d 482 (Ind. 2007), clarified on

reh’g, 875 N.E.2d 218.        If such includes a finding of aggravating or mitigating

circumstances, the statement must identify all significant mitigating and aggravating

circumstances. Id.

       Sopher sums up his contention with respect to the mitigating circumstances found by

the trial court as follows:

       The Defendant argues he is entitled to a sentence less than the maximum for
       his acceptance of responsibility, his willingness to plead guilty to a crime for
       which he was originally charged, and his remorse expressed to the victim and
       her family. Further, the Defendant did not have any criminal history as an
       adult. The Defendant submits that the trial court did not appropriately weigh
       the aforementioned mitigating factors.

Appellant’s Brief at 5. Essentially, Sopher claims the trial court did not properly weigh the

mitigating factors. This claim is beyond our purview. See Webb v. State, 941 N.E.2d 1082,

1088 (Ind. Ct. App. 2011) (“[t]he relative weight given to the aggravating and mitigating

factors is not subject to review”), trans denied.

       Sopher next contends the trial court erred in identifying two aggravating

circumstances. The first is that the trial court erred in citing threats Sopher made to B.M.

These threats appear to have been substantiated only in letters written by B.M.’s family to the

court in anticipation of sentencing. His entire argument on this point is reproduced here:

       The trial court also relied upon an alleged threat the Defendant made toward
       the victim. There is no evidence in the transcript record that the Defendant
       made any threat whatsoever toward the victim and the Defendant did not
       confess to same. The Defendant believes its consideration by the trial court is
       error and not justified by Indiana law or any evidence submitted to the trial
       court.

                                              4
Appellant’s Brief at 7-8.

       “A party waives an issue where the party fails to develop a cogent argument or

provide adequate citation to authority and portions of the record.” Hogan v. State, 966

N.E.2d 738, 743 n.2 (Ind. Ct. App. 2012), trans. denied (quoting Davis v. State, 835 N.E.2d

1102, 1113 (Ind. Ct. App. 2005), trans. denied). Sopher’s claim on this issue is neither

explained nor supported by citation to authority. Indeed, it is not developed beyond the point

of being a mere assertion. As such, it is waived.

       Sopher stated in the “summary of the argument” section of his brief that the court

considered aggravating circumstances – plural – that were not introduced into evidence. We

have identified one aggravator to which this claim must allude, i.e., the threat to B.M.

referenced in some of the letters submitted to the court by B.M.’s family members. The

second claimed invalid aggravator must be the fact that Sopher could have been convicted of

a class B felony had the State not dropped the charge as part of the plea agreement. Sopher’s

entire argument upon this point consists of the following:

       The State of Indiana recommended, and the court followed, a sentence of eight
       (8) years executed. The Defendant submits that the State based its
       recommendation solely on the idea that the Defendant “could have” been
       convicted of a Class ‘B’ Felony at trial. The Defendant does not believe the
       aforementioned is an appropriate reason for sentencing him to the maximum of
       eight (8) years. The State of Indiana’s argument is not based on Indiana law
       and makes assumptions about conclusions to which we will never have an
       answer. The trial court appears to have relied on same to some degree in
       stating: “Uh, the uh, dismissal of the “B” Felony, which has some effect on
       that.”

Appellant’s Brief at 7.

       We first observe that in order to accept the premise, i.e., that the court identified as an

                                                5
aggravator the possibility of a conviction of a dismissed charge, we must lift the trial court’s

comment completely out of context. It is clear that the court referenced the dismissed charge

only to gauge the mitigating weight of the guilty plea. That is, the court discounted

somewhat the mitigating weight of the guilty plea because Sopher benefitted from entering

into the agreement when the class B felony charge was dismissed. Therefore, the plea may

have been motivated as much by pragmatic considerations as an acceptance of responsibility.

As has been frequently observed, “a plea is not necessarily a significant mitigating factor.”

Cotto v. State, 829 N.E.2d 520, 525 (Ind. 2005); see also Wells v. State, 836 N.E.2d 475, 479

(Ind. Ct. App. 2005) (“a guilty plea does not rise to the level of significant mitigation where

the defendant has received a substantial benefit from the plea or where the evidence against

him is such that the decision to plead guilty is merely a pragmatic one”), trans. denied.

       Be that as it may, the presentation of this issue suffers from the same fatal flaws as the

one rejected above – it is not explained and supported with legal authority; it is merely

asserted as fact. Sopher claims that the State’s comment was “not based on Indiana law,”

Appellant’s Brief at 7, but does not identify the law or laws to which he alludes, nor explain

how the comments ran afoul of those legal principles. The argument is waived. Hogan v.

State, 966 N.E.2d 738.




                                               6
                                              2.

       Sopher contends his sentence was inappropriate in light of his character and the nature

of his offense. Article 7, section 4 of the Indiana Constitution grants our Supreme Court the

power to review and revise criminal sentences. Pursuant to Ind. Appellate Rule 7, the

Supreme Court authorized this court to perform the same task. Cardwell v. State, 895 N.E.2d

1219 (Ind. 2008). Per App. R. 7(B), we may revise a sentence “if, after due consideration of

the trial court’s decision, the Court finds that the sentence is inappropriate in light of the

nature of the offense and the character of the offender.” Wilkes v. State, 917 N.E.2d 675, 693

(Ind. 2009), cert. denied, 131 S.Ct. 414 (2010). “[S]entencing is principally a discretionary

function in which the trial court’s judgment should receive considerable deference.”

Cardwell v. State, 895 N.E.2d at 1223. Sopher bears the burden on appeal of persuading us

that his sentence is inappropriate. Childress v. State, 848 N.E.2d 1073 (Ind. 2006).

       We begin by considering the nature of the offense. While visiting the home where his

mother was staying, Sopher accessed pornography on that family’s computer and began to

masturbate. When the five-year-old victim walked in on him, he made her touch his erect

penis in order to satisfy his sexual desires. He then threatened his victim that he would do it

to her again in the future. We need not undertake the effort to assess this conduct because

Sopher himself characterizes his actions against the victim as “egregious.” Appellant’s Brief

at 6. Letters from B.M.’s family indicated that she has become fearful and withdrawn since

the molestation.

       Turning now to Sopher’s character, the trial court properly found as mitigators that

Sopher was remorseful and that he pled guilty. His apparently sincere remorse is entitled to

                                              7
some mitigating weight. The mitigating value of his guilty plea, however, is diminished by

the fact that he benefitted from the agreement. By the age of nineteen, Sopher had

accumulated multiple juvenile adjudications for acts that would constitute the crimes of

criminal recklessness, disorderly conduct, burglary, theft, and battery if committed by an

adult. This reflects poorly on his character. Sopher urges that we should consider as

mitigating his relatively young age, illiteracy, lack of education, and his diagnosis of ADHD

and ADD. It is difficult to understand how, with respect to this particular offense, these

factors either reflect well on his character or diminish his culpability. They are of little-to-no

mitigating value.

       Considered in toto, we do not believe the trial court abused the “considerable

deference” accorded to it in determining what Sopher’s sentence should be and thus conclude

that an eight-year sentence for this offense is not inappropriate. See Cardwell v. State, 895

N.E.2d at 1223.

       Judgment affirmed.

BROWN, J., and PYLE, J., concur.




                                                8